UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOSE OLIVER ANDRADE-GARAY,
Petitioner,

v.
                                                                          No. 98-2077
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-222-661)

Submitted: February 9, 1999

Decided: February 22, 1999

Before MICHAEL, TRAXLER, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ronald D. Richey, Rockville, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Karen Fletcher Torstenson,
Assistant Director, Terri J. Scadron, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jose Oliver Andrade-Garay is a native and citizen of El Salvador.
He petitions for review of a final order of the Board of Immigration
Appeals (Board) denying his application for asylum and withholding
of deportation. We affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see also M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The well-founded fear standard contains both a subjective and an
objective component. See INS v. Cardoza-Fonseca , 480 U.S. 421,
430-32 (1987). The subjective element requires a genuine fear on the
part of the alien. See Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989).
The objective component requires credible, specific, and direct evi-
dence supporting a reasonable fear that the alien faces persecution.
See id.

We must uphold the denial of asylum unless the alien demonstrates
that "the evidence he presented was so compelling that no reasonable
factfinder could fail to find the requisite fear of persecution" on a rel-
evant ground. INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992);
see Cruz-Diaz v. INS, 86 F.3d 330, 331-32 (4th Cir. 1996). The stan-
dard for withholding of deportation is more stringent than that for
granting asylum and requires an applicant to demonstrate a "clear
probability of persecution." Cardoza-Fonseca , 480 U.S. at 430.

                     2
This court reviews the Board's decision to see whether it is sup-
ported by substantial evidence. See Huaman-Cornelio v. Board of
Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992). Accord-
ingly, the Board's decision may be "reversed only if the evidence
presented by [the applicant] was such that a reasonable factfinder
would have to conclude that the requisite fear of persecution existed."1
Elias-Zacarias, 502 U.S. at 481 (citation omitted). Mixed questions
of law and fact receive de novo review. See Figeroa v. INS, 886 F.2d
at 78.

Andrade-Garay contends that he was persecuted because of his
political opinion on the following facts. On or about November 10,
1993, Andrade-Garay, then a minor, was kidnapped by a group of
armed men.2 Andrade-Garay was detained for eleven days, during
which time the kidnappers attempted to coerce him into joining their
group. Andrade-Garay was given only water. He managed to escape
from the kidnappers and eventually came to the United States in Sep-
tember 1994. After his escape, the armed men repeatedly went to the
home of Andrade-Garay's mother, searching for him. The men threat-
ened the family and thus Andrade-Garay's mother relocated the fam-
ily to another city within El Salvador.

The immigration judge found Andrade-Garay's story to be credi-
ble, but determined that the kidnapping did not amount to persecution.
The judge found that Andrade-Garay was likely kidnapped by a group
of former guerillas who transformed themselves into roving bandits.3
The judge determined that being kidnapped by such a group for the
purpose of being conscripted into its membership does not constitute
persecution. Further, the immigration judge found that while
_________________________________________________________________
1 While we normally review the decision of the Board and not the
immigration judge, when the Board explicitly adopts the judge's decision
we look to the judge's decision for the Board's reasoning. See
Gandarillas-Zambrana v. Board of Immigration Appeals , 44 F.3d 1251,
1255 (4th Cir. 1995).
2 Andrade-Garay did not identify the group, stating only that it was
"like a mafia group." (A.R. 50)
3 The State Department's profile of El Salvador notes that most forced
recruitment after the 1992 peace accords involved"recruitment by crimi-
nal gangs motivated by criminal gain." (A.R. 76).

                    3
Andrade-Garay may subjectively fear that if he returns to El Salvador
the armed group will again seek him out, such a fear is not well-
founded. Therefore, the judge concluded that Andrade-Garay had not
satisfied the standard for a grant of asylum. It necessarily followed
that Andrade-Garay had also not satisfied the higher standard for a
grant of withholding of deportation. The Board of Immigration
Appeals adopted and affirmed the judge's decision. Andrade-Garay
filed a timely petition for review in this court.

Andrade-Garay argues that he satisfies the persecution test because
he was kidnapped for eleven days. However, the Supreme Court has
already settled that an attempt by a guerilla-type organization to
coerce a person to join the group does not, without more, constitute
persecution for asylum purposes. See INS v. Elias-Zacarias, 502 U.S.
at 482. And, although Andrade-Garay's kidnapping may have consti-
tuted more than a mere attempt to conscript him, Andrade-Garay
offered no evidence that he was kidnapped on account of his political
opinion. See id. Accordingly, we affirm the Board's order adopting
and affirming the immigration judge's decision. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4